Name: Council Regulation (EEC) No 2054/92 of 30 June 1992 amending Regulation (EEC) No 1152/90 instituting a system of aid in favour of small cotton producers
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  plant product
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 13 COUNCIL REGULATION (EEC) No 2054 /92 of 30 June 1992 amending Regulation (EEC) No 1152 / 90 instituting a system of aid in favour of small cotton producers pending that decision , the duration of the system of aid provided for in Regulation (EEC ) No 1152 / 90 should be extended to that marketing year , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1152 / 90 is hereby amended as follows : 1 . in Article 2 , ' 1989 / 90 , 1990 / 91 and 1991 / 92' shall be replaced by 'from 1989 / 90 to 1995 / 96'; 2 . in Article 3 ( 1 ), 'in each of the three marketing years' shall be replaced by 'in the 1992 / 93 to 1995 / 96 marketing years'; 3 . in Article 3 (2 ), 'three' shall be replaced by 'seven'; 4 . in Article 4 , ' 1989 , 1990 and 1991 ' shall be replaced by '1989 to 1995'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic- Community , Having regard to Council Regulation (EEC) No 2052 / 92 of 30 June 1992 adjusting, for the second time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (*), and in particular Article 3 (2 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , in order to alleviate the effects of falls in the income of producers growing cotton in a small area , Regulation (EEC) No 1152 / 90 ( 5 ) instituted in favour of those producers a system of aid restricted to the 1989 / 90 , 1990 / 91 and 1991 / 92 marketing years , pending any adjustments to the system of aid for cotton introduced by Protocol 4 ; Whereas , in accordance with the second paragraph of Article 5 of Regulation (EEC) No 2052 / 92 , the Council is to decide on any adjustments to the system of aid instituted by Protocol 4 before the 1996 / 97 marketing year ; whereas , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply as from the 1992 / 93 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA 0 ) See page 10 of this Official Journal . ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 27 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) OJ No C 169 , 6 . 7 . 1992 . ( 5 ) OJ No L 116 , 8 . 5 . 1990 , p. 1 .